Citation Nr: 1502922	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-38 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 13, 2012.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that assigned a 30 percent initial rating for posttraumatic stress disorder (PTSD) effective August 26, 2009.  An October 2012 rating decision of the Appeals Management Center (AMC) in Washington, D.C. increased the rating to 70 percent effective April 13, 2012.

Additionally, the Board is accepting jurisdiction over a claim for a total disability rating for compensation based on individual unemployability (TDIU).  If the record reasonably raises the issue of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In January 2012, the Veteran testified via videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  In March 2012, the Board remanded the claim for a new VA examination and updated treatment records.

In addition to the Veteran's paper claims file, electronic paperless files (Virtual VA and Veterans Benefits Management System (VBMS) are also associated with this claim.  Any future consideration of the Veteran's case should also take into consideration the existence of these electronic records.

The issues of entitlement to an initial rating in excess of 70 percent for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to April 13, 2012, the medical evidence of record shows that the Veteran's psychiatric disability was manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Prior to April 13, 2012, the criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in September 2009, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App.
473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in December 2009 and April 2012.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods if inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 55 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2014).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Prior to April 13, 2012

A September 2009 psychosocial assessment reflects that the Veteran was experiencing sleep disturbances, often awakening with physical reactions as a result of dreams and/or nightmares regarding his Vietnam experience.  He also had daily intrusive and involuntary thoughts regarding his military experiences.  The Veteran reported that watching military movies or the sight or sound of helicopters can cause flashbacks and/or intrusive thoughts.  He also stated that he becomes extremely upset around places, people, and events that remind him of the military.  The Veteran had frequent bouts of irritability and outbursts of anger, impaired concentration, hypervigilance, preferring to sit with his back to the wall, exaggerated startle response, and isolation.  He reported having trust issues and rocky personal relationships.  The VA examiner further noted that the Veteran's symptoms, including generalized anxiety with one to two panic attacks per month, waves of short and long-term memory loss, overwhelming feelings of sorrow with crying spells, bouts of moderately severe depression, and withdrawn and isolative features caused severe social, personal, and occupational impairment.  The examiner assigned a GAF of 46, indicative of serious symptoms.  

A December 2009 VA psychological examination reflected the Veteran had sleep impairment, depressed mood, concentration problems, intrusive thoughts, irritability, anxiety, and flashbacks.  The Veteran self-isolated even at work.  He expressed feelings of worthlessness.  The examiner noted that the Veteran had significant social dysfunction and social isolation, agoraphobia, intrusive thoughts and flashbacks.  The examiner assigned a GAF of 50, indicative of serious symptoms.

At an April 2012 VA psychological examination, the examiner listed psychosocial and environmental problems under Axis IV as moderate to severe problems with social environment and occupation.  Additionally, after assigning a GAF of 45, the examiner noted the Veteran's PTSD symptoms were worse than noted in the initial December 2009 VA examination.  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In reviewing the record, the Board finds that the probative medical and lay evidence of record reflects that while the Veteran's PTSD does not demonstrate all of the particular symptoms listed for a 70 percent rating, because the frequency, duration and severity of Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas for the entire period prior to April 13, 2012, a 70 percent evaluation is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Specifically, his psychiatric disability was manifested by chronic sleep impairment, frequent bouts of irritability and outbursts of anger, intrusive thoughts, impaired concentration, hypervigilance, preferring to sit with his back to the wall, exaggerated startle response, generalized anxiety with one to two panic attacks per month, trust issues and rocky personal relationships, waves of short and long-term memory loss, overwhelming feelings of sorrow with crying spells, bouts of moderately severe depression, and withdrawn and isolative features.  The Veteran's GAF has been predominantly 50 or less during the appeal period, indicative of serious symptoms, and the Veteran has been described as having severe social, personal, and occupational impairment; significant social dysfunction and social isolation; and moderate to severe problems with social environment and occupation by both private and VA examiners.


ORDER

An initial disability rating of 70 percent for PTSD prior to April 13, 2012, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

With regard to the claim for a rating in excess of 70 percent for PTSD, the Board notes that there are no VA treatment records associated with the Veteran's claims file or Virtual claims file.  The most recent VA treatment records associated with the claims file are dated through March 1, 2012 (Battle Creek VAMC).  VA records since March 1, 2012 should be associated with a file available for appellate review.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are actually attached to the reviewed files.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The evidence of record includes several documents which suggest that the Veteran is unemployed due to his PTSD disability.  Specifically, the Veteran, through his representative, submitted a brief indicating that the Veteran's PTSD precluded him from being able to find gainful employment.  Additionally, private and VA psychological assessments note that the Veteran's PTSD symptoms cause significant occupational difficulties.  Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability in conjunction with an increased rating claim, VA must consider a total rating for compensation based upon individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (2001).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, an examination should be provided in order to determine the impact of the Veteran's PTSD on his ability to secure and maintain substantially gainful employment.  

The Board further notes that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the claim for a rating in excess of 70 percent for PTSD.  Therefore, the Board finds that remanding the claim for increased rating for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Battle Creek VAMC dated from March 01, 2012, to the present.  The Veteran should also be afforded an opportunity to identify private providers (names, addresses, and approximate dates of treatment) who treated his PTSD disability, or submit relevant non-clinical evidence.  

After obtaining the appropriate authorization from the Veteran, the AOJ should obtain relevant clinical records not already associated with the physical or electronic claims files. 

Even if the Veteran does not respond to the request to identify relevant clinical records, or does not identify VA providers, obtain the Veteran's treatment records, from the Battle Creek VAMC, dated from March 1, 2012, to the present. 

If any record(s) cannot be obtained, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and notify the Veteran and his attorney.

2.  After the development requested has been completed, schedule the Veteran for an appropriate VA examination to determine whether the Veteran is unable to secure or follow a substantially gainful employment as a result of his service-connected PTSD.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected PTSD alone, without reference to any nonservice-connected disabilities, prevent the Veteran from securing or following substantially gainful employment.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

2.  Thereafter, readjudicate the claims for a rating in excess of 70 percent for PTSD and entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


